DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The Applicant’s preliminary amendment has cancelled claims 1-37 and added new claims 38-57. Claims 38-57 are pending and have been examined.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the following reference characters have been used to designate two different elements:
	Reference character 101 is used to reference an entire terminal in fig. 3, and a first transceiver module component of a terminal in fig. 10. 
	Reference character 102 is used to reference a push server in fig. 3, and a first processing module component of a terminal in fig. 10.
	  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	Claims 44, 45, 47-49, and 56 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	As for claims 44 and 56, these claims each recite the limitation: “…wherein the REE session key is sent to the second push client after determining by the first push client and the push server through negotiation based on a random number generated by the first push client and a random number generated by the push server.”
	It is not clear what the phrase “after determining” means in this context, i.e., whether the phrase is intended as a reference to a new determining step or to a previous determining step, and if so, which one of the previous determining steps.
	Claims 45 and 47-49 are dependent on claim 44 and do not cure its deficiency. Therefore they are rejected on the same basis as claim 44.

Allowable Subject Matter
7.	Claims 38-43, 46, 50-55, and 57 are allowed.

8.	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art in the field does not teach the combination of features of the claimed invention, particularly including the steps wherein processing of a push message sent from a push server to a first push client is based on whether message has been encrypted by use or a key that is one of two types that are configured for a particular execution environment (either a TEE or a REE), the steps where the push message will be sent from the first push client to a second push client for additional processing if the message is has been encrypted with either a TEE key or a REE key, and the steps where the first and second push clients are part of a TEE or REE execution environment.
For example, Moore et al., US 10,225,359, in col. 6 line 49 through col. 8 line 26 teaches steps wherein a push server sends a push notification message to a first push client. The push notification message will contain a unique key that the first push client uses to determine processing of the message. Moore’s steps are similar to those of the instant claimed invention in that a key, reading on a security indicator, included in a push message is used by a receiving first push client to determine if the message should be subject to additional processing. However, Moore’s system may be distinguished from the instant claimed invention because Moore’s determining step is merely based on whether the key is registered with the first push client, and not on the basis of whether the key used to encrypt is one of two types that are configured for a .  

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Moore et al., US 10,225,359:
	In col. 6 line 49 through col. 8 line 26 Moore teaches steps wherein a push server sends a push notification message to a first push client. The push notification message will contain a unique key that the first push client uses to determine processing of the message. Moore’s steps are similar to those of the instant claimed invention in that a key, reading on a security indicator, included in a push message is used by a receiving first push client to determine if the message should be subject to additional processing. However, Moore’s system may be distinguished from the instant claimed invention because Moore’s determining step is merely based on whether the key is registered with the first push client, and not on the basis of whether the key used to encrypt is one of two types that are configured for a particular execution environment (either a TEE or a REE) as in the instant claims. Moore’s system also fails to teach the step where first and second push clients are part of a TEE or REE execution environment.  
	
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL E CALLAHAN whose telephone number is (571)272-3869.  The examiner currently works a part-time schedule and can normally be reached from 9am to 5pm on the first Monday and Tuesday, and the second Thursday and Friday of each USPTO biweek.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAUL E CALLAHAN/Examiner, Art Unit